Citation Nr: 1730969	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder after May 1, 2008.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II (DMII).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the February 2008 and January 2009 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, the RO granted service connection for PTSD in an October 2002 rating decision, and assigned an initial rating of 30 percent, effective June 21, 2002.  That rating was increased to 100 percent in a February 2004 rating decision.  Subsequently in a February 2008 rating decision, after proper notice to the Veteran, the RO decreased the rating to 70 percent, effective May 1, 2008.  

In a January 2009 rating decision, the RO denied the Veteran service connection for hypertension secondary to his service-connected DMII.  The Veteran submitted a notice of disagreement in March 2009.  In response to a July 2009 statement of the case, the Veteran perfected his appeal in July 2009.

In March 2009, the Veteran testified at a RO hearing before a Decision Review Officer.  He declined a hearing before the Board.

The instant appeal came before the Board in November 2013, and the Board found that the RO's rating decrease for PTSD from 100 percent to 70 percent was proper.  The case was then remanded and an additional VA examination was ordered to determine the Veteran's current PTSD symptomatology.  The Board finds that there was substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders).  The case has since returned for further appellate consideration.

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From May 1, 2008, and thereafter, the Veteran is in receipt of 70 percent schedular disability rating for his service-connected PTSD, and a rating in excess is not warranted. 

2.  For the entire period on appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment.   

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability, therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a),  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

The Veteran seeks entitlement to a disability rating in excess of 70 percent for his service-connected PTSD pursuant to DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016). 

The criteria for rating psychiatric disabilities, other than eating disorders, are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

In this case, the Veteran's PTSD with persistent depressive disorder is rated as 70 percent disabling under DC 9411, effective May 1, 2008.

A maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

Turning to the evidence of record, VA treatment records for a psychiatric evaluation in November 2014 indicated the Veteran spent most of his time alone at home.  He had intermittent thoughts of wanting to die, however, he stated he did not have a plan or intent to carry it through.  He also reported having nightly nightmares, and experiencing low energy and motivation.  The examiner observed that the Veteran was well groomed and his affect was reserved.

VA treatment notes for a February 2015 psychiatric visit indicated the Veteran still had thoughts of wanting to die, but continued to report not having the specific intent or plan to follow through.  He maintained he still felt isolated and had intermittent nightmares about combat.  The examiner noted that the Veteran was adequately groomed, cooperative, and reserved. 

In March 2015, the Veteran was afforded a VA PTSD examination to determine the Veteran's ongoing PTSD symptomatology.  The examiner noted upon examination that the Veteran appeared well groomed, cooperative, and reserved, and had no psychomotor agitation.  The Veteran made no eye contact, due to wearing dark glasses, and his speech was fluent and in a low tone.  The Veteran reported that he had suicidal thoughts that would "come and go" in relation to the medical issues he had with his eyes and legs.  He also reported sleeping about four to five hours a night, however, it was interrupted by dreams of war and fighting.  Additionally, he stated he had dreams of "little men in pajamas running at him", and he also reported he would sometimes see them while he was awake.  He indicated not being able to drive for long distances or read due to his service-connected eye condition.  The examiner also observed that the Veteran's social interactions were limited.  The Veteran no longer went to meetings at the American Legion due to an altercation he had with a patron.  The Veteran also stated he had a bad temper and experienced road rage.  Furthermore, the Veteran reported he had panic attacks, and limited the amount of time he spent out in crowds.  Finally, he stated that his relationship with his wife was "OK", although they did not do much together, and that he only talked to his son and granddaughter a few times in prior months. 

Upon mental status examination, the Veteran's mood was depressed, with a constricted affect.  He displayed normal attention, intact concentration, normal speech, logical and sequential thought process, and fair judgment.  The examiner noted the Veteran had some cognitive decline in memory, however, he determined it was likely due to age, and was possibly attributable to past alcohol abuse.  The Veteran's PTSD symptoms were documented as follows: depressed mood; anxiety; panic attacks occurring weekly or less; chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events; flattened affect; and disturbances of motivation and mood.  The examiner confirmed the Veteran's diagnosis of service-connected PTSD, persistent depressive disorder, and unspecified neurocognitive disorder, and further determined the PTSD was caused by the Veteran's traumatic experiences in the military, the persistent depressive disorder was related to his PTSD and other on-going medical issues, and that the neurocognitive disorder was age related.  The examiner identified the Veteran's overall functional impairment as occupational and social impairment with reduced reliability and productivity.  Additionally, he assigned a GAF score of 55, based on the Veteran's individual and collective symptoms.  The examiner concluded that the Veteran's multiple medical issues hindered his functioning.  Additionally, the examiner noted that the Veteran's worsening medical issues contributed to the Veteran's PTSD, depression and cognitive decline.  Finally, he determined that although the Veteran's PTSD and depression symptoms impacted his functioning, they did not render him incapable of completing daily living tasks.  

The Veteran also reported that his PTSD made him unemployable.  In a March 2017 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, effective May 8, 2008.  That award was based on the impact of all of his service- connected disabilities, which included macular degeneration, headaches and diabetes with lower neuropathy, and was not solely based on the Veteran's psychiatric disability.  Thus, while the Board recognizes that the Veteran's PTSD negatively impacts his ability to obtain and maintain a job, the evidence does not support that it is the sole cause of his occupational impairment.

In order to warrant an increased, maximum schedular 100 percent disability rating, the Veteran's PTSD with persistent depressive disorder must result in total occupational and social impairment.  Significantly, the preponderance of evidence from May 1, 2008, does not support a finding that the Veteran's service-connected psychiatric disabilities have resulted in total occupational and social impairment. 

The Board finds that the Veteran's PTSD/depression symptoms did not result in total occupational impairment.  Although the examiner noted in the March 2015 VA examination that the Veteran's cognitive abilities were affected, he determined the probable cause was age-related, which did not result in gross impairment of the Veteran's thought processes or communication.  Further, while Veteran was found to have a decline in memory, the examiner attributed it to age or past alcohol abuse, and did not find that the Veteran was disoriented in time or place, or unable to remember his name, occupation or family.  Finally, while the Veteran was granted a TDIU, it was found to be based on all of his service-connected disabilities, and not solely on his PTSD.

Moreover, the evidence does not show that the Veteran's PTSD has resulted in total social impairment.  The Veteran reported being involved in an altercation, and experiencing road rage.  Additionally, the Veteran reported having occasional thoughts of dying; but with no intent or plan to carry it through.  There is no indication that these behaviors were grossly inappropriate, or that the Veteran was in persistent danger of hurting others or himself.  Further, the Veteran also reported, sometimes seeing "little men in black pajamas running at him."  However, the evidence does not show that these were persistent delusions or hallucinations.  Finally, based on the examiner's assessment, the Veteran was capable of performing activities of daily living, including his personal hygiene.  As such, based on the assessment of the totality of the Veteran's symptoms, the Board finds the Veteran's symptoms do not rise to the level of total social impairment

In sum, the Veteran's service-connected psychiatric symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra.  Furthermore, the Veteran's award of TDIU is based on his symptoms from a totality of all of his service-connected disabilities.  Therefore, the preponderance of evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for PTSD with persistent depressive disorder.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.

Thus, given the evidence of record, the Board concludes that the criteria for a higher rating are not met, as occupational and social impairment with deficiencies in most areas has not been demonstrated or more nearly approximated.  For the reasons articulated above, the Veteran's symptoms and their effects reflect a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity. Accordingly, the Board finds that a rating higher than 70 percent for PTSD with persistent depressive disorder is not warranted.

The Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran was given a full grant of his TDIU claim in the March 2017 rating decision.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating higher than 70 percent for PTSD with persistent depressive disorder is denied.

REMAND

The Veteran asserts that he currently has hypertension, secondary to his service-connected DMII.

As hypertension (cardiovascular-renal disease) is defined as a chronic disease in 38 C.F.R. § 3.309 (a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease. 38 C.F.R. 
§ 3.310 (a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The probative evidence of record demonstrates a current diagnosis of hypertension, as evidenced by the December 2016 VA examination.

The evidence does not show, and the Veteran does not assert, that hypertension had its onset during active service.  Indeed, his STRs are wholly absent of any cardiovascular-renal findings, treatment, chronic symptoms, or diagnosis of hypertension (high blood pressure).  The post-service medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran was diagnosed with hypertension in 2009, which was many years after the Veteran's separation from active service.  Based on the evidence record, the Veteran current diagnosis of hypertension was not shown to be chronic in service, nor is there evidence of any continuity of symptomatology after service. 

In November 2013, the Board remanded this matter for further claims development. In pertinent part, the Board directed that the Veteran to be afforded a new VA examination to determine if his hypertension was secondary to his service-connected DMII.  

In a March 2015, medical opinion, the examiner determined that the Veteran's hypertension is as less likely as not proximately due to, or a result of his service-connected DMII.  The examiner provided the rational that the Veteran's hypertension and diabetes were diagnosed around the same time.  He classified the Veteran's hypertension as "essential" indicating that the cause was unknown.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining "essential hypertension" as "hypertension occurring without discoverable organic cause").  Furthermore, the examiner stated that for diagnostic purposes, diabetes is related to hypertension only in the case where there is chronic renal disease present, and such is not the case here as the examiner determined the Veteran's kidney function to be normal.  Therefore, a nexus is not established between the disabilities based on causation.  

The examiner, however, did not address the question of aggravation in the March 2015 opinion and an addendum medical opinion was ordered.  In a December 2016 VA medical opinion addendum, the examiner found that the Veteran's hypertension was less likely than not proximately due to, or the result of, the Veteran's service-connected DMII.  The examiner stated the most common cause of hypertension is idiopathic - meaning an unknown cause.  He opined that it is as less likely as not that the Veteran's hypertension was caused or aggravated by any of the Veteran's service-connected disabilities, at which time included PTSD, DMII with right and left lower extremity neuropathy, and right temporal scar.  (The Board recognizes that the Veteran has more recently been awarded service connection for headaches and macular degeneration; nonetheless, the Veteran's contention is that his hypertension is related to his DMII, and not to his headaches and/or macular degeneration.).  The examiner, however, did not provide a complete rationale or bases for his conclusion, and the Board finds it necessary to remand the case again to specifically address the question of aggravation.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the November 2013 remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  The Board finds that the claim must be remanded to provide an addendum medical opinion which addresses the question of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include a copy of this remand, to the examiner who conducted the December 2016 VA examination, if s/he is unavailable, from another suitably qualified clinician, for an addendum regarding the question of aggravation of the Veteran's hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following question:  Is it as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus type II?

The examiner is reminded that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare up of symptoms.

A complete rationale should be given for all opinions and conclusions expressed with a discussion of all relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


